EXHIBIT 10.1

AMENDMENT TO THE MANAGEMENT AGREEMENT

This AMENDMENT (this “Amendment”) dated as of the 1st day of April, 2018, to the
MANAGEMENT AGREEMENT made as of the 22nd day of January 2016 (the “Management
Agreement”), among CERES MANAGED FUTURES LLC, a Delaware limited liability
company (“CMF”), CERES TACTICAL MACRO L.P., a Delaware limited partnership
(formerly known as Managed Futures Premier Macro L.P., the “Partnership”) and
WILLOBRIDGE ASSOCIATES INC. a Delaware corporation (the “Advisor”, and together
with CMF and the Partnership, the “Parties”).

W  I  T  N  E  S  S  E  T  H:

WHEREAS, Managed Futures Premier Macro L.P. changed its name to Ceres Tactical
Macro L.P. effective February 27, 2017;

WHEREAS, the Partnership, CMF and the Advisor wish to amend the Management
Agreement to decrease the Advisor’s management fee compensation; and

WHEREAS, pursuant to Section 11 of the Management Agreement, the Management
Agreement may be amended by written consent of the parties.

NOW, THEREFORE, the parties agree as follows:

1.    The text of Section 3(a) of the Management Agreement shall be deleted in
its entirety and replaced by the following:

“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership and (ii) a monthly fee for professional management services equal to
1/12 of 1.25% (1.25% per year) of the Net Assets of the Partnership as of the
first day of each month allocated to the Advisor (computed monthly by
multiplying the adjusted net assets of the Partnership allocated to the Advisor
as of the first business day of each month by 1.25% and dividing the result
thereof by 12).”

2.    The foregoing amendment shall take effect as of the 1st day of April 2018.

3.    In all other respects the Management Agreement remains unchanged and of
full force and effect.

4.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute the
same agreement.

5.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By           /s/ Patrick T. Egan   Patrick T. Egan  
President & Director

CERES TACTICAL MACRO L.P.

By:  Ceres Managed Futures LLC, its general partner By           /s/ Patrick T.
Egan   Patrick T. Egan   President & Director

WILLOWBRIDGE ASSOCIATES INC.

By           /s/ Steven R. Crane Name:           Steven R. Crane Title:  
        Chief Financial Officer

 

-2-